DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicants’ amendments have altered the metes and bounds of the original disclosure such that a new search and consideration was required.

Response to Arguments

Applicants’ arguments have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 21-26 are allowed.

                              Examiner’s Statement of Reasons for Allowance

Regarding Claim 21: The primary reason for the allowance of claim 21 is the inclusion of the combination of limitations “…first source/drain extension region embedded in the first portion and laterally adjacent to the first channel region, the first source/drain extension region including a second doping concentration of the first purity, the second doping concentration being smaller than the first doping concentration; and…a second source/drain extension region embedded in the second portion and 

Claims 22-26 are allowable by virtue of each claim’s respective dependency upon allowable, independent base claim 21.



Claim Objections

Regarding Claim 1: Claim 1 is objected to because, although the claim language suggests that each portion should have a dopant profile in a manner as described in the disclosure, when in the claims, the first portion requires a dopant, and no further dopant is mentioned for the second or third portions. Accordingly, it is not clear what the attributes/characteristics/conductivity of a dopant for the second and third portions.

       However, for the purposes of examination, claim 1 shall be interpreted such that the first, second, and third dopant profiles and levels are of the same dopant but may be zero (i.e., not included such as in dependent claim 8).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5116771 (“Karulkar”).

Re Claim 1: Karulkar anticipates a device (FIGS. 3a-3d; col 3, lines 55-57), comprising: 
a substrate 212; 
an insulating layer 214 on the substrate 212; 
an ultrathin semiconductor layer 230 on the insulating layer 214, the ultrathin semiconductor layer 230 having a first surface and a second surface opposite the first surface (FIG. 3a), the ultrathin semiconductor layer 230 including:
a first portion including a dopant (“oxygen”, col 4, lines 32-34) between the first and second surface of the ultrathin semiconductor layer 230, the first portion having a first dopant profile and first doping level; 
a second portion adjacent to the first portion, the second portion having a second dopant profile and second doping level that are different than the first dopant profile and first doping level, respectively; and 
a third portion adjacent to the first portion, the first portion being between the second portion and the third portion, the third portion having a third dopant profile and a third doping level that is different than the first dopant profile and first doping level, respectively; and 
a transistor on the ultrathin semiconductor layer 230, the transistor including a channel (e.g., col 4, lines 13-15) that is at least a part of the first portion of the ultrathin semiconductor layer 230.  

    PNG
    media_image1.png
    433
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    331
    232
    media_image2.png
    Greyscale



Re Claim 8:  Karulkar anticipates claim 1 in the manner as described above.

Karulkar further anticipates the claimed limitation wherein the dopant (=”oxygen”, col 4, lines 13-14) is not present in the second (=”source”) and third (=”drain”) portions of the ultrathin semiconductor layer 230.  

Re Claim 9:  Karulkar anticipates claim 1 in the manner as described above.

Karulkar further anticipates the claimed limitation wherein the dopant does not extend into the insulating layer 214 (FIG. 3g).

    PNG
    media_image3.png
    192
    462
    media_image3.png
    Greyscale


Re Claim 10:  Karulkar anticipates claim 1 in the manner as described above.

Karulkar further anticipates the claimed limitation wherein the first dopant profile of the first portion of the ultrathin semiconductor layer 230 varies from the first surface to the second surface (FIG. 3g).  

Re Claim 11:  Karulkar anticipates a device (FIGS. 3a-3d; col3, lines 55-57), comprising: 
a substrate 212; 
an insulating layer 214 on the substrate 212;  Application No. 16/168,771 Reply to Office Action dated February 4, 2020 
an ultrathin semiconductor layer 230 on the insulating layer 214, the ultrathin semiconductor layer 230 having a first surface and a second surface opposite the first surface (e.g., FIG. 3a), the ultrathin semiconductor layer including 230:
a channel region 270 (e.g., col 4, lines 37-38) including a dopant (=”oxygen”) implanted (col 4, lines 12-14) between the first and second surface of the ultrathin semiconductor layer 230, the dopant only being present in the channel region (e.g., FIG. 3g); 
a first portion adjacent to the channel region; and 
a second portion adjacent to the channel region, the channel region being between the first portion and the second portion; 
wherein the first portion and the second portion have a same dimension (e.g., thickness) between the first surface and the second surface as the channel region (FIG. 3g). 

    PNG
    media_image1.png
    433
    274
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    331
    232
    media_image2.png
    Greyscale
 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Karulkar in view of US Patent 4176372 (“Matsushita”).

Re Claim 2: Karulkar anticipates claim 1 in the manner as described above.

Karulkar is silent regarding the claimed limitation wherein the first doping level ranges from about 15% to about 40%.  

Matsushita teaches of a “…polycrystalline silicon layer containing oxygen in the range between 2 to 45 atomic percent…” (col 1, lines 65-67). 

Since the criticality of the claimed range hasn’t been asserted, it would have been within the scope of one ordinary skill in the art before the effective filing date of the claimed invention to modify the dopant concentration of Karulkar in order to compose an embodiment wherein the first doping level “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” and ("[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) MPEP 2144.05 (II).

Re Claim 3: Karulkar anticipates claim 1 in the manner as described above. 

Karulkar is silent regarding the claimed limitation wherein the first doping level ranges from about 25% to about 35%.  

Matsushita teaches of a “…polycrystalline silicon layer containing oxygen in the range between 2 to 45 atomic percent…” (col 1, lines 65-67). 

Since the criticality of the claimed range hasn’t been asserted, it would have been within the scope of one ordinary skill in the art before the effective filing date of the claimed invention to modify the dopant concentration of Karulkar in order to compose an embodiment wherein the first doping level ranges from about 15% to about 40% because   “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” and ("[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) MPEP 2144.05 (II).





Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable US Patent 8877620 B2 (“Clark”) in view of US Patent 8987069 B1 (“Adam”).

Re Claim 1: Clark discloses a device (col 7, lines 24-26) comprising:

a substrate 300; 
an ultrathin semiconductor layer 316/312/316 (FIG. 3D), the ultrathin semiconductor layer 316/312/316 having a first surface and a second surface opposite the first surface, the ultrathin semiconductor layer 316/312/316 including: 
a first portion 312 including a dopant between the first and second surface of the ultrathin semiconductor layer 316/312/316, the first portion having a first dopant profile and first doping level; 
a second portion 316 adjacent to the first portion 312, the second portion 316 having a second dopant profile and second doping level that are different than the first dopant profile and first doping level, respectively; and 
a third portion 316 adjacent to the first portion 312, the first portion 312 being between the second portion 316 and the third portion 316, the third portion 316 having a third dopant profile and a third doping level that is different than the first dopant profile and first doping level, respectively; and 
a transistor (=”…planar SOL FinFET or ET SOI”, col 7, lines 25-27) on the ultrathin semiconductor layer 316/312/316.
[AltContent: textbox (3rd third portion)][AltContent: textbox (2nd second portion)][AltContent: textbox (1st First portion)]

    PNG
    media_image4.png
    132
    529
    media_image4.png
    Greyscale






an ultrathin semiconductor layer on the insulating layer.

Adam shows an ETSOI structure that includes an insulating layer 30 on the substrate 40 and
an ultrathin semiconductor layer 20 on said insulating layer 30 (FIG. 1).


    PNG
    media_image5.png
    266
    488
    media_image5.png
    Greyscale


It would have been within the scope of one ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Clark and Adam in order to compose an embodiment having an insulating layer on the substrate and an ultrathin semiconductor layer on the insulating layer Clark in a manner as exemplified by Adam because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein an insulating layer on the substrate and an ultrathin semiconductor layer on the insulating layer and art recognized suitability for an intended purpose (e.g. fabrication an ultrathin device with an insulating layer) has been recognized to be motivation to combine MPEP § 2144.07.   




  Re Claim 4: Clark in view of Adam disclose claim 1 in the manner as described above.


Clark further discloses an embodiment of the ultrathin semiconductor layer 300 comprising silicon (e.g., “silicon-on-insulator”, col 4, lines 27-28) and the dopant is germanium 302/312 (Group IVA, col 4, lines  59-61; col 7, lines 55-60).

    PNG
    media_image6.png
    327
    378
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    316
    48
    media_image7.png
    Greyscale



The examiner takes official notice that Ge and C are known Group IVA materials suitable for use as a dopant MPEP §2144.03.  Therefore, it would have been within the scope of one ordinary skill in the art before the effective filing date of the claimed invention to select a known dopant Ge for the unspecified group IVA dopant taught by Clark because it is obvious to try from among a finite number of identifiable and predictable solutions MPEP 2141.III(E).   
       



Re Claim 5: Clark in view of Adam disclose claim 1 in the manner as described above.

Clark further discloses the claimed limitation of the ultrathin semiconductor layer 300 comprising silicon (e.g., “silicon-on-insulator”, col 4, lines 27-28) and the dopant is carbon 302/312 (Group IVA, col 4, lines  59-61; col 7, lines 55-60).

    PNG
    media_image6.png
    327
    378
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    316
    48
    media_image7.png
    Greyscale



The examiner takes official notice that Ge and C are known Group IVA materials suitable for use as a dopant MPEP §2144.03.  Therefore, it would have been within the scope of one ordinary skill in the art before the effective filing date of the claimed invention to select a known dopant C for the unspecified group IVA dopant taught by Clark because it is obvious to try from among a finite number of identifiable and predictable solutions MPEP 2141.III(E).   


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Adam as applied to claim 1 above and further in view of  US Patent 8890264 (“Dewey”).


Re Claim 6: Clark in view of Adam disclose claim 1 in the manner as described above.

Clark is silent regarding the claimed limitation wherein the ultrathin semiconductor layer comprises gallium and the dopant comprises nitrogen.

Dewey suggests an embodiment wherein an ultrathin semiconductor layer 107 comprises gallium (col 3, lines 51-56) and a dopant comprises nitrogen 150 (col 5, lines 63-65) because Dewey’s thermal anneal “…motivate solid state diffusion of the nitrogen …to the interface of the III-V channel semiconductor…” (col. 10, lines 40-47).

Since Clark also suggests an embodiment having an ultrathin semiconductor layer comprising gallium (col 3,lines 50-55) and a dopant is nitrogen (col 4, lines 37-40),  it would have been within the scope of one ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition of Clark’s channel layer in view of Dewey to compose an embodiment wherein the ultrathin semiconductor layer comprises gallium and the dopant is nitrogen in Clark as illustrated in Dewey because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the ultrathin semiconductor layer comprises gallium and the dopant id nitrogen and art recognized suitability for an intended purpose (e.g., enhance channel resistance) ) has been recognized to be motivation to combine MPEP § 2144.07.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karulkar in view of US Patent 10115803 B12 (“Quay”).

Re Claim 7:  Karulkar anticipates claim 1 in the manner as described above.



         Quay’s teachings include an embodiment comprised of indium gallium nitride: “The layer 11 (=”first portion”) comprises at least one III-V compound semiconductor.  The compound semiconductor may comprise a binary, ternary or quaternary compound of elements from the chemical groups III and V of the periodic table.  The element from the third main group may be selected from gallium, aluminium, indium and/or boron.  The element from the chemical group V may be selected from nitrogen, phosphorous, antimony and/or arsenic” (FIG. 2, col 5, lines 57-65).   

    PNG
    media_image8.png
    336
    629
    media_image8.png
    Greyscale



It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor material layer of Karulkar in order to compose an embodiment wherein the first portion comprises indium gallium nitride as motivated by Quay because Quay manufactures a field effect transistor comprising a group III material (e.g., indium, gallium) and a group V material (e.g., nitrogen) having a higher yield and fewer production scraps (col 1, lines 55-59) 

Claims 12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Karulkar in view of US Patent 6503805 B2 (“Wang”).

Re Claim 12:  Karulkar anticipates claim 11 in the manner as described above.

Karulkar is silent regarding the claimed limitation wherein further comprising a thin implantation layer.  

Wang discloses ion implantation through a polysilicon layer 216 and a gate oxide 212 (216/212 =”thin implantation layer”) FIG.3D.  


    PNG
    media_image9.png
    231
    484
    media_image9.png
    Greyscale


Since Karulkar first deposits polycrystalline silicon for eventual use as gate electrodes, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gate electrode manufacturing process in Karulkar in order to compose an embodiment that includes using the polycrystalline silicon as a thin implantation layer in Karulkar as exemplified in Wang  because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment that includes using the polycrystalline silicon as a thin implantation layer Karulkar and art recognized suitability for an (e.g., improved channel formation , col 6, lines 3-15) has been recognized to be motivation to combine MPEP § 2144.07.   

Re Claim 13: Karulkar in view of Wang disclose claim 12 in the manner as described above. 

Karulkar as modified by Wang further discloses the claimed limitation wherein the thin implantation is an oxide layer (e.g., col 5, lines 15-25).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Karulkar in view of Wang as applied to claim 12 and further in view of  US Patent Publication 2008/0283918 A1 (“Cheng’918”).

Re Claim 14:  Karulkar in view of Wang disclose claim 12 in the manner as described above.

Karulkar is silent regarding the claimed limitation wherein the thin implantation layer is a thin nitride layer, a thin polymer layer, or a thin low-Z metal layer on the ultrathin semiconductor layer.  

Since Cheng’918 discloses it was known in the art that silicon oxide and silicon oxynitride are known suitable alternatives for a gate dielectric (see [0058] and Fig. 1T), it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the silicon oxynitride gate dielectric of Cheng’918 for the gate dielectric of Karulkar because Cheng ‘918 demonstrates silicon oxynitride is suitable for the intended use of a gate dielectric as required by Karulkar (MPEP § 2144.07).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/

Art Unit 2819
2/12/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819